 


109 HR 4469 IH: Community Health Workers Act of 2005
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4469 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Ms. Solis introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide grants to promote positive health behaviors in women. 
 
 
1.Short titleThis Act may be cited as the Community Health Workers Act of 2005. 
2.FindingsCongress makes the following findings: 
(1)Chronic diseases, defined as any condition that requires regular medical attention or medication, are the leading cause of death and disability for women in the United States across racial and ethnic groups. 
(2)According to the National Vital Statistics Report of 2001, the 5 leading causes of death among Hispanic, American Indian, and African-American women are heart disease, cancer, diabetes, cerebrovascular disease, and unintentional injuries. 
(3)Unhealthy behaviors alone lead to more than 50 percent of premature deaths in the United States. 
(4)Poor diet, physical inactivity, tobacco use, and alcohol and drug abuse are the health risk behaviors that most often lead to disease, premature death, and disability, and are particularly prevalent among many groups of minority women. 
(5)Over 60 percent of Hispanic and African-American women are classified as overweight and over 30 percent are classified as obese. Over 60 percent of American Indian women are classified as obese. 
(6)American Indian women have the highest mortality rates related to alcohol and drug use of all women in the United States. 
(7)High poverty rates coupled with barriers to health preventive services and medical care contribute to racial and ethnic disparities in health factors, including premature death, life expectancy, risk factors associated with major diseases, and the extent and severity of illnesses. 
(8)There is increasing evidence that early life experiences are associated with adult chronic disease and that prevention and intervention services provided within the community and the home may lessen the impact of chronic outcomes, while strengthening families and communities. 
(9)Community health workers, who are primarily women, can be a critical component in conducting health promotion and disease prevention efforts in medically underserved populations. 
(10)Recognizing the difficult barriers confronting medically underserved communities (poverty, geographic isolation, language and cultural differences, lack of transportation, low literacy, and lack of access to services), community health workers are in a unique position to reduce preventable morbidity and mortality, improve the quality of life, and increase the utilization of available preventive health services for community members. 
(11)Research has shown that community health workers have been effective in significantly increasing screening and medical follow-up visits among residents with limited access or underutilization of health care services. 
(12)States on the United States-Mexico border have high percentages of impoverished and ethnic minority populations: border States accommodate 60 percent of the total Hispanic population and 23 percent of the total population below 200 percent poverty in the United States. 
3.Grants to promote positive health behaviors in womenPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399O.Grants to promote positive health behaviors in women 
(a)Grants authorizedThe Secretary, in collaboration with the Director of the Centers for Disease Control and Prevention and other Federal officials determined appropriate by the Secretary, is authorized to award grants to States or local or tribal units, to promote positive health behaviors for women in target populations, especially racial and ethnic minority women in medically underserved communities. 
(b)Use of fundsGrants awarded pursuant to subsection (a) may be used to support community health workers— 
(1)to educate, guide, and provide outreach in a community setting regarding health problems prevalent among women and especially among racial and ethnic minority women; 
(2)to educate, guide, and provide experiential learning opportunities that target behavioral risk factors including— 
(A)poor nutrition; 
(B)physical inactivity; 
(C)being overweight or obese; 
(D)tobacco use; 
(E)alcohol and substance use; 
(F)injury and violence; 
(G)risky sexual behavior; and 
(H)mental health problems; 
(3)to educate and guide regarding effective strategies to promote positive health behaviors within the family; 
(4)to educate and provide outreach regarding enrollment in health insurance including the State Children’s Health Insurance Program under title XXI of the Social Security Act, medicare under title XVIII of such Act, and medicaid under title XIX of such Act; 
(5)to promote community wellness and awareness; and 
(6)to educate and refer target populations to appropriate health care agencies and community-based programs and organizations in order to increase access to quality health care services, including preventive health services. 
(c)Application 
(1)In generalEach State or local or tribal unit (including federally recognized tribes and Alaska native villages) that desires to receive a grant under subsection (a) shall submit an application to the Secretary, at such time, in such manner, and accompanied by such additional information as the Secretary may require. 
(2)ContentsEach application submitted pursuant to paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; 
(B)contain an assurance that with respect to each community health worker program receiving funds under the grant awarded, such program provides training and supervision to community health workers to enable such workers to provide authorized program services; 
(C)contain an assurance that the applicant will evaluate the effectiveness of community health worker programs receiving funds under the grant; 
(D)contain an assurance that each community health worker program receiving funds under the grant will provide services in the cultural context most appropriate for the individuals served by the program; 
(E)contain a plan to document and disseminate project description and results to other States and organizations as identified by the Secretary; and 
(F)describe plans to enhance the capacity of individuals to utilize health services and health-related social services under Federal, State, and local programs by— 
(i)assisting individuals in establishing eligibility under the programs and in receiving the services or other benefits of the programs; and 
(ii)providing other services as the Secretary determines to be appropriate, that may include transportation and translation services. 
(d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to those applicants— 
(1)who propose to target geographic areas— 
(A)with a high percentage of residents who are eligible for health insurance but are uninsured or underinsured; 
(B)with a high percentage of families for whom English is not their primary language; and 
(C)that encompass the United States-Mexico border region; 
(2)with experience in providing health or health-related social services to individuals who are underserved with respect to such services; and 
(3)with documented community activity and experience with community health workers. 
(e)Collaboration with academic institutionsThe Secretary shall encourage community health worker programs receiving funds under this section to collaborate with academic institutions. Nothing in this section shall be construed to require such collaboration. 
(f)Quality assurance and Cost-EffectivenessThe Secretary shall establish guidelines for assuring the quality of the training and supervision of community health workers under the programs funded under this section and for assuring the cost-effectiveness of such programs. 
(g)MonitoringThe Secretary shall monitor community health worker programs identified in approved applications and shall determine whether such programs are in compliance with the guidelines established under subsection (f). 
(h)Technical assistanceThe Secretary may provide technical assistance to community health worker programs identified in approved applications with respect to planning, developing, and operating programs under the grant. 
(i)Report to Congress 
(1)In generalNot later than 4 years after the date on which the Secretary first awards grants under subsection (a), the Secretary shall submit to Congress a report regarding the grant project. 
(2)ContentsThe report required under paragraph (1) shall include the following: 
(A)A description of the programs for which grant funds were used. 
(B)The number of individuals served. 
(C)An evaluation of— 
(i)the effectiveness of these programs; 
(ii)the cost of these programs; and 
(iii)the impact of the project on the health outcomes of the community residents. 
(D)Recommendations for sustaining the community health worker programs developed or assisted under this section. 
(E)Recommendations regarding training to enhance career opportunities for community health workers. 
(j)DefinitionsIn this section: 
(1)Community health workerThe term community health worker means an individual who promotes health or nutrition within the community in which the individual resides— 
(A)by serving as a liaison between communities and health care agencies; 
(B)by providing guidance and social assistance to community residents; 
(C)by enhancing community residents’ ability to effectively communicate with health care providers; 
(D)by providing culturally and linguistically appropriate health or nutrition education; 
(E)by advocating for individual and community health or nutrition needs; and 
(F)by providing referral and follow-up services. 
(2)Community settingThe term community setting means a home or a community organization located in the neighborhood in which a participant resides. 
(3)Medically underserved communityThe term medically underserved community means a community identified by a State— 
(A)that has a substantial number of individuals who are members of a medically underserved population, as defined in section 330(b)(3); and 
(B)a significant portion of which is a health professional shortage area designated under section 332. 
(4)SupportThe term support means the provision of training, supervision, and materials needed to effectively deliver the services described in subsection (b), reimbursement for services, and other benefits. 
(5)Target populationThe term target population means women of reproductive age, regardless of their current childbearing status. 
(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2003, 2004, and 2005.. 
 
